DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Double Patenting
Claims 108-111 of this application is patentably indistinct from claims 66-69 of Application No. 17/667,404. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 108-111 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 66-69 of copending Application No. 17/667,404 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 108 and 110-111 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller et al. (“Time-Resolved Second Harmonic Generation Near-Field Scanning Optical Microscopy”, CHEMPHYSCHEM 2003, 4, pp. 1243-1247), hereinafter Schaller, in view of Tolk et al. (US 6,856,159), hereinafter Tolk.

Claim 108: Schaller discloses a system (Fig. 1) for optically interrogating a surface (Sample), comprising: 
 	a pump optical source (Pump) configured to emit pumping radiation (Fig. 1 caption); 
 	a probe optical source (Probe) configured to emit probing radiation; 
 	an optical detector (PMT) configured to detect second harmonic generated light by at least one of the pumping radiation and the probing radiation (Fig. 1 caption); and 
 	processing electronics configured to detect a region of discontinuity in the second harmonic generated light to determine threshold injection carrier energy as the energy of the probing radiation is varied.
 	Schaller does not explicitly disclose emitting the probing radiation with variable energy.
  	However, Schaller does disclose that “[a]cceptance of a laser shot was determined by the response of a photodiode that monitored the probe pulse energy, which was the least stable of the laser pulses” (Page 1244, R col, 4th ¶), which implies that the energy of the probe optical source is variable.  Furthermore, in disclosing that the power (12) may be split in various ways between the
probe (16) and pump beams (18), Applicant discloses only a beamsplitter (74) (Spec. Fig. 1C,
[0033]), with no recitation of how the probe beam energy is varied. Schaller also discloses a
beamsplitter to separate the probe and pump beams (Page 1244, R col, 3rd ¶ ).
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the
effective filing date of the claimed invention, to modify Schaller’s system by varying the
energy of the probing radiation for the purpose of fully characterizing the sample surface
under different conditions.
 	Schaller is silent with respect to processing electronics for detecting a region of discontinuity (such as in inflection point) in the SHG to determine a threshold injection carrier energy as the energy of the probing radiation is varied.
 	Tolk, however, in the same field of endeavor of optical metrology, discloses determining
threshold injection carrier energy (Col. 2, Lines 28-39). Tolk also discloses using a plot of the
SHG intensity to determine this threshold energy (Fig. 8; Col. 7, Lines 34-40). Although not
explicitly disclosed, Tolk suggests that an inflection point (region of discontinuity) correlates
with the threshold injection carrier energy (by examining the behavior of [Symbol font/0x44]1 and [Symbol font/0x44]2 with respect
to carrier energy) (Col. 9, Lines 23-33).
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the
effective filing date of the claimed invention, to further modify Schaller’s system by using processing electronics to determine a threshold injection carrier energy for the purpose of further characterizing the sample surface in terms of first and second band-offsets (Tolk, Col. 2, Lines 21-33).

Claims 110-111: The system of Claim 110, wherein the pump optical source (Pump) comprises a pulsed laser (Fig. 1, caption).

Claim 109 is rejected under 35 U.S.C. 103 as being unpatentable over Schaller, in view of Tolk as applied to claim 108 above, and further in view of Morehead et al. (US 2005/0058165), hereinafter Morehead.

Claim 109: Schaller is silent with respect to wherein the pump optical source comprises a UV
flash lamp.
Morehead, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of applying pumping radiation in a nonlinear optical system.
Morehead discloses wherein a pump optical source comprises a UV flash lamp [0088].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schaller’s pump optical source to be a UV flash lamp for the purpose of producing extremely intense, full-spectrum white light to ascertain the incoherent optical response of the sample surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896